DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 10/05/2021, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Status of Application
In response to Office action mailed 08/27/2021 (“08-27-2021 OA”), Applicants amended the specification in the response filed 11/29/2021 (“11-29-2021 Remarks”).   
Claim(s) 1-16 and 21-24 are pending examination.

Response to Arguments
Applicants’ amendments to title overcomes the previous Specification objection, as set forth on page 3 of the 08-27-2021 OA.
Applicant's arguments, see 11-29-2021 Remarks, with respect to the Specification objection of claim 1 has been fully considered and is persuasive. Applicant’s Fig. 29C and Fig. 29D in combination with e.g. Fig. 16) does show the claimed limitation of the die package 100 comprising: a first die 102C connected to a second die 102A by metal-to-metal bonding and dielectric-to-dielectric bonding (Fig. 29C and Fig. 29D); a first dielectric material 132 over the first die and the second die, wherein the first dielectric material surrounds the first die (Fig.16); and a first through via (un-indexed but taken to be the via extending out of the first die) extending through the first dielectric material, wherein the first through via is connected to the first die, and wherein a first via of the redistribution structure (vertical portion of 226 in direct physical contact with the first through vias of the first die) contacts the first through via (Fig, 16).
However, with respect to the Specification objection of claim 5, claim 5 has been fully considered and is not persuasive. When using the aforementioned figure combinations of claim 1 (see above), the claim limitations of claim 5 are not shown in any of the provided figures. More specifically, when the die package comprises a first die connected to a second die by metal-to-metal bonding and dielectric-to-dielectric bonding, as required in claim 1, there are no supporting drawings that further detail “a third die connected to the second die, wherein the third die is bonded to the second die by metal-to-metal bonding and dielectric-to-dielectric bonding; nor is this configuration further provided reference numbers (indices) within the supporting Specification. It is for this reason the previous Specification rejection is maintained and a new Drawing objection is made.
Furthermore, with respect to the Specification objection of claim 6, claim 6 has been fully considered and is not persuasive. When using the aforementioned figure combinations of claim 1 (see above), the claim limitations of claim 6 are not shown in any of the provided figures. More specifically, when the die package comprises a first die connected to a second die by metal-to-
Applicant's arguments, see 11-29-2021 Remarks, with respect to the rejection of claim(s) 1-8 under 35 U.S.C. § 103 have been fully considered and are persuasive. The previous rejection is withdrawn.

Specification
The disclosure is objected to because of the following informalities:
a. With regards to claim 1, the features “a first via of the redistribution structure”, “a second via of the redistribution structure” and “a third via of the redistribution structure” are not indexed in the specification.
b. With regards to claim 5, the features “a third die connected to the second die, wherein the third die is bonded to the second die by metal-to-metal bonding and dielectric-to-dielectric bonding” are not indexed in the specification.
c. With regards to claim 6, the features “a fourth die connected to the first die, wherein the fourth die is bonded to the first die by metal-to-metal bonding and dielectric-to-dielectric bonding” are not indexed in the specification.
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
a. With regards to claim 1, “a first via of the redistribution structure”, “a second via of the redistribution structure” and “a third via of the redistribution structure” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
b. With regards to claim 5, “a third die connected to the second die, wherein the third die is bonded to the second die by metal-to-metal bonding and dielectric-to-dielectric bonding” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
c. With regards to claim 6, “a fourth die connected to the first die, wherein the fourth die is bonded to the first die by metal-to-metal bonding and dielectric-to-dielectric bonding” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 
1.	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (PG Pub 2018/0033771; hereinafter Yu) and Lee (PG Pub 2020/0135594; hereinafter Lee).

    PNG
    media_image1.png
    590
    688
    media_image1.png
    Greyscale

Regarding claim 1, refer to the Examiner’s mark-up of Fig. 26 provided above, Yu teaches a package 500 comprising: 
a redistribution structure 160; 
a die package (annotated “die package” in Fig. 26 above) on a first side of the redistribution structure (top side of 160), the die package comprising: 
a first die 114 connected to a second die by metal-to-metal bonding and dielectric-to- dielectric bonding; 

a first through via 128 extending through the first dielectric material (see Fig, 26), wherein the first through via is connected to the first die (see Fig, 26), and 
wherein a first via of the redistribution structure (annotated “1st RDL via of 138 in Fig. 26 above) contacts the first through via (see Fig. 26); 
a semiconductor device (annotated “s.c. device” in Fig. 26 above) on the first side of the redistribution structure (see Fig. 26), the semiconductor device comprising a conductive connector (28 of s.c. device), wherein a second via of the redistribution structure (annotated “2nd RDL via of 138 in Fig. 26 above) contacts the conductive connector of the semiconductor device (see Fig. 26); 
a first molding material 130 on the redistribution structure and surrounding the die package and the semiconductor device (see Fig. 26); and 
a package through via 112 extending through the first molding material to contact a third via of the redistribution structure (annotated “3rd RDL via of 138 in Fig. 26 above).
Although, Yu teaches the die package comprises a first die, he does not explicitly teach “a first die connected to a second die by metal-to-metal bonding and dielectric-to- dielectric bonding.”

    PNG
    media_image2.png
    495
    538
    media_image2.png
    Greyscale

In the same field of endeavor, refer to Fig. 11-provided above, Lee teaches a package 1g (para [0069-0084]) comprising: a first die 200a (para [0069]) connected to a second die 200b (para [0069]) by metal-to-metal bonding (P1a, P1b; para [0034]) and dielectric-to- dielectric bonding (INS1, INS2; para [0034]).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a second die into the package of Yu and the method of connecting the stacked dies, as taught by Lee, to create a more robust package having a reduced blueprint.
Note: the combination of Yu and Lee teach a first dielectric material 128-Yu over the first die 200a and the second die 200b, wherein the first dielectric material surrounds the first die (see Fig, 11).

	Regarding claim 2, refer to the figures cited above, in the combination of Yu and Lee, 

Regarding claim 3, refer to the figures cited above, in the combination of Yu and Lee, Lee teaches the first die (114-Yu = 200a of Lee) is closer to the redistribution structure 160 than the second die (200b-of Lee)(see figures cited above).
Regarding claim 4, refer to the figures cited above, in the combination of Yu and Lee, Lee teaches the die package (1g) further comprises a third through via (210 of 200c) extending through the first dielectric material 450 (para [0069]), wherein the third through via is connected to the second die 200b (see Fig. 11).
Regarding claim 5, refer to the figures cited above, in the combination of Yu and Lee, Lee teaches the die package (1g) further comprises a third die 200c (para [0069]) connected to the second die 200b (see Fig. 11), wherein the third die is bonded to the second die by metal-to-metal bonding (P1a, P1b; para [0034]) and dielectric-to-dielectric bonding (INS1, INS2; para [0034]).
Regarding claim 6, refer to the figures cited above, in the combination of Yu and Lee, Lee teaches
the die package (1g) further comprises a fourth die 200b (para [0069]) connected to the first die 200a (see Fig. 11), wherein the fourth die is bonded to the first die by metal-to-metal bonding and dielectric-to-dielectric bonding (P1a, P1b; para [0034]) and dielectric-to-dielectric bonding (INS1, INS2; para [0034]).
Regarding claim 7, refer to the figures cited above, in the combination of Yu and Lee, Yu teaches
the first dielectric material 128 comprises a second molding material (para [0024]; “The dielectric material 128 may be a polymer such as PBO, polyimide, BCB, or the like; a nitride such as silicon nitride or the like; an oxide such as silicon oxide, PSG, BSG, BPSG, or the like”).  
Regarding claim 8, refer to the figures cited above, in the combination of Yu and Lee, Yu teaches
.

Allowable Subject Matter
3.	Claims 9-16 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 9 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 1 and intervening claim 2 or (ii) claim 4 and its intervening claim 2 are fully incorporated into the base claim 1.  
Claim 9 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 9, a second dielectric material extending over the first die and the second die, wherein the second dielectric material is between the first dielectric material and the second die.
Claim 10 would be allowable, because it depends on allowable claim 9.
Claim 11 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 11, a first package component, comprising: a system-on-a-chip (SoC) device comprising a first semiconductor device  bonded to a second semiconductor device, wherein the first semiconductor device comprises through silicon vias (TSVs) having a first pitch, wherein the SoC device comprises through dielectric vias (TDVs) connected to the second semiconductor device, the TDVs having a second pitch greater than the first pitch; a first semiconductor die comprising conductive connectors having a third pitch that is greater than the first pitch; a first redistribution structure connected to the TSVs and the TDVs of the SoC device and connected to the conductive connectors of the first semiconductor die; an encapsulant on the first redistribution structure, wherein the encapsulant separates the SoC device from the first semiconductor die; and through vias extending through the encapsulant, the through vias connected to the first redistribution structure; and a second package component comprising a second semiconductor die and contact pads, wherein the contact pads are connected to the through vias of the first package component.
Claims 12-16 would be allowable, because they depend on allowable claim 11.
Claim 21 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 21, a die package comprising: a first semiconductor device hybrid bonded to a substrate, wherein the first semiconductor device is electrically connected to the substrate, and wherein the first semiconductor device comprises through substrate vias; and a dielectric material over the first semiconductor device and the substrate, wherein surfaces of the through substrate vias and the dielectric material are level; a first redistribution structure, wherein the die package is attached to the first redistribution structure; a second semiconductor device attached to the first redistribution structure, wherein the second semiconductor device is adjacent the die package; a through via on the first redistribution structure, wherein the through via is adjacent the die package; and an encapsulant surrounding the die package, the second semiconductor device, and the through via, respectively.
Claims 22-24 would be allowable, because they depend on allowable claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA A SYLVIA/Examiner, Art Unit 2895